In an action, inter alia, to compel specific performance of an option to purchase real property, the defendants appeal from an order of the Supreme Court, Suffolk County (Gerard, J.), dated April 11, 2001, which, in effect, granted the plaintiff’s cross motion for summary judgment and denied their motion for summary judgment to dismiss the complaint or for summary judgment on their counterclaim for reformation of the contract.
Ordered that the order is affirmed, with costs.
On September 30, 1993, the plaintiff, as tenant, entered into a 12-year lease with an option to purchase an office building owned by the defendants. The lease provided that the plaintiff may exercise the option to purchase by giving written notice on or before the eleventh anniversary date of the lease, and that the closing shall take place on a date “not later than 30 days prior to the expiration date of the initial term” of the lease. On June 10, 1999, the plaintiff exercised the option by giving written notice and requested that the defendants set a prompt closing date. The defendants responded with a letter setting the closing date for December 1, 2005.
Following commencement of this action, the defendants moved, inter alia, for reformation of the lease to provide “that the closing of title * * * take place within 30 days of the Expiration Date” of the lease. The court properly denied the defendants’ motion to reform the contract in the absence of a *574high level of proof by way of clear and convincing evidence of a certainty of error in reducing the parties’ agreement to writing (see Chimart Assoc. v Paul, 66 NY2d 570, 574; Aventine Inv. Mgt. v Canadian Imperial Bank of Commerce, 265 AD2d 513, 514; Touloumis v Chalem, 156 AD2d 230, 232). Santucci, J.P., Altman, Townes and Crane, JJ., concur.